              Case 2:21-cv-00287-JCC Document 28 Filed 04/19/21 Page 1 of 3




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9      CECILE A. BROWN,                                  CASE NO. C21-0287-JCC

10                            Plaintiff,                  ORDER ON REVIEW OF MOTION
                                                          FOR RECUSAL
11              v.

12      UNITED STATES OF AMERICA, et al.,

13                            Defendants.

14
            This matter is before the Court on Plaintiff Brown’s Motion to disqualify the Honorable
15
     Judge Coughenour.      Dkt. #19.      Judge Coughenour declined to recuse himself and, in
16
     accordance with this Court’s Local Civil Rules, the matter was referred to the Undersigned for
17
     review. Dkt. #24; LCR 3(f). After Judge Coughenour ruled on this Motion, Plaintiff filed a
18
     statement requesting to withdraw the Motion to Disqualify. Dkt. #25. By this point, the
19
     Motion had already been referred to the undersigned judge, who now determines that
20
     withdrawal is not permitted after a Motion has been ruled on and that in any event no delay has
21
     occurred and the case can proceed immediately with this ruling.
22
            A judge of the United States shall disqualify himself in any proceeding in which his
23
     impartiality “might reasonably be questioned.” 28 U.S.C. § 455(a). Federal judges also shall
24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 1
                Case 2:21-cv-00287-JCC Document 28 Filed 04/19/21 Page 2 of 3




 1 disqualify themselves in circumstances where they have a personal bias or prejudice concerning

 2 a party or personal knowledge of disputed evidentiary facts concerning the proceeding. 28

 3 U.S.C. § 455(b)(1). Pursuant to 28 U.S.C. § 144, “whenever a party to any proceeding in a

 4 district court makes and files a timely and sufficient affidavit that the judge before whom the

 5 matter is pending has a personal bias or prejudice either against him or in favor of any adverse

 6 party, such judge shall proceed no further therein, but another judge shall be assigned to hear

 7 such proceeding.” “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United

 8 States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal.,

 9 993 F.2d 710, 712 (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an

10 extrajudicial source.”).

11          The Court has reviewed the instant Motion and agrees with Judge Coughenour’s

12 analysis:

13                  The primary basis for Ms. Brown’s recusal motion is that the Court
                    ordered her to temporarily stop calling the Clerk’s Office, the
14                  Courtroom Deputy, and Chambers to check on the status of the
                    Court’s § 1915 review after the Court learned she had been calling
15                  multiple times per day every day since filing her amended
                    complaint. That is not a valid basis for the undersigned to
16                  recuse…. Ms. Brown called Court staff multiple times per day
                    every day after her amended complaint was filed demanding that
17                  the Court accelerate its § 1915 review and issue a summons. Since
                    the purpose of those calls was to pressure the Court to issue a
18                  decision more quickly, Ms. Brown cannot credibly argue that the
                    Court ought not know about those calls.
19
     Dkt. #24 at 3. The alleged bias is not extrajudicial and does not constitute a reasonable basis to
20
     question Judge Coughenour’s impartiality. Plaintiff Brown has failed to set forth any support
21
     for her assertion that Judge Coughenour has personal knowledge of the disputed evidentiary
22
     facts. The record appears to show that Judge Coughenour is processing this case in a timely
23
     fashion.
24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 2
             Case 2:21-cv-00287-JCC Document 28 Filed 04/19/21 Page 3 of 3




 1         Accordingly, the Court finds and ORDERS that Judge Coughenour’s Order (Dkt. #24)

 2 declining to recuse himself is AFFIRMED.

 3         DATED this 19th day of April, 2021.

 4

 5                                               A
                                                 RICARDO S. MARTINEZ
 6                                               CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 3
